DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fusion processing unit” and “fusion mode” in claims 1-10 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2016/0337587 A1 to Chou et al.
With respect to claim 1 Chou discloses, in Fig. 1-4, an image processing apparatus (paragraph 26) comprising: a fusion processing unit that fuses a plurality of pieces of image information obtained from each of a plurality of image capturing devices that captures a same subject (paragraph 27 and 32); and a fusion mode determination unit that determines a mode of the fusion in accordance with a value of a predetermined variable (paragraph 32) and sets, in accordance with each of a plurality of the modes, a threshold value of the variable for determining the mode (paragraph 35; where depth range and depth variation thresholds are used to determine modes, therefore they are set by the operating device).
With respect to claim 2 Chou discloses, in Fig. 1-4, the image processing apparatus according to claim 1, wherein the threshold value corresponding to a boundary where any mode and another mode are switched is different between a case where the variable increases and a case where the variable decreases (paragraph 35 and 36; where the variable “depth variation” increases and decreases between 10 and 20 pixels, this difference in thresholds is used to switch between a different set of 
With respect to claim 3 Chou discloses, in Fig. 1-4, the image processing apparatus according to claim 1, wherein the fusion processing unit fuses the image information of a black-and-white image and the image information of a color image (paragraph 27 and 32).
With respect to claim 4 Chou discloses, in Fig. 1-4, the image processing apparatus according to claim 1, wherein a plurality of the image capturing devices captures a moving image of the subject (paragraph 26; where the device may be a camcorder which captures video).
With respect to claim 5 Chou discloses, in Fig. 1-4, the image processing apparatus according to claim 1, wherein the predetermined variable is a variable related to an environment at a time of capturing an image of the subject (paragraph 32; where the variables are “according to a content of the scene”).
With respect to claim 6 Chou discloses, in Fig. 1-4, the image processing apparatus according to claim 1, wherein the predetermined variable is ISO sensitivity, shutter speed, EV value, zoom magnification, or focus position (paragraph 34-35; where a distance to the target object is a focus position).
With respect to claim 7 Chou discloses, in Fig. 1-4, the image processing apparatus according to claim 3, wherein the mode includes a first mode in which the color image is output from the fusion processing unit without fusing the color image and the black-and-white image, a second mode in which information of the black- and-white image is fused to information of the color image on a 
With respect to claim 8 Chou discloses, in Fig. 1-4, the image processing apparatus according to claim 7, wherein in the second mode, luminance information of the black-and-white image is fused to information of the color image (paragraph 36).
With respect to claim 9 Chou discloses, in Fig. 1-4, the image processing apparatus according to claim 7, wherein in the third mode, color information of the color image is fused to information of the black-and- white image (paragraph 35).
With respect to claim 10 Chou discloses, in Fig. 1-4, the image processing apparatus according to claim 1, wherein when video recording is started at a time of capturing a stand-by moving image, the fusion mode determination unit fixes to the mode at a time of starting video recording (paragraph 39-40; where the switching is dynamically done and “adaptively” switched, therefore they would be set at the time of capturing, it is noted the term “fixes” is not defined by the claim, the examiner has interpreted this as setting the mode).
Claim 11 is rejected for similar reason as claim 1 above as it is a corresponding method claim to that of apparatus claim 1.
Claim 12 is rejected to similar reasons as claim 1 and 3 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0320602 A1 to Govindarao et al and US 2016/0344943 A1 to Lee et al disclose changing modes of fusion of black and white and a color image based on various criteria.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516. The examiner can normally be reached M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

October 21, 2021